Citation Nr: 1823468	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disorder to teeth numbered 24 and 25, for the purposes of obtaining VA compensation.


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In an April 1996 rating decision, VA determined that the Veteran was entitled to VA dental treatment for tooth number 24 and tooth number 25 as a result of fractures of those teeth due to in-service trauma.  The Board notes that a claim for service connection for a dental disorder on a compensable basis is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As entitlement to VA outpatient dental treatment for the relevant teeth has already been granted, that issue is not currently before the Board.  

The Board notes that the May 2012 letter from the Veteran contained claims of entitlement to an increased rating for service-connected status post nasal fracture; an increased rating for service-connected status post fracture of the pelvis; an increased rating for service-connected status post fracture of the maxillary alveolar ridge; and for entitlement to service connection for a rib fracture.  It does not appear that the AOJ has taken action to adjudicate these claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a dental disorder to teeth numbered 24 and 25.  March 1988 service treatment records indicate that the Veteran was involved in a motor vehicle accident, and was treated for several issues, including fracture of the maxillary alveolar ridge, at Good Samaritan Hospital.  She appears to have been treated by Dr. F and Dr. G for the relevant injury.  Those records do not appear to be in the claims file.  Additionally, in the Veteran's August 2014 substantive appeal, she indicated that her oral surgeon informed her she had bone loss of the alveolar process as a result of her in-service motor vehicle accident.  The record contains some 2001 and 2002 treatment records from her oral surgeon that indicate she received a tooth implant and grafting at tooth number 25.  However, these records do not provide any clear information regarding bone loss.  On remand, the AOJ should obtain any additional relevant private medical records.

Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2017).

In this regard, under VA regulation, a detailed report of dental examination is essential for a determination of eligibility for those veterans requiring examination to determine whether a dental disorder is service-connected.  See 38 C.F.R. § 17.160 (a).  During active duty service, in February 1988, the Veteran was involved in a motor vehicle accident that resulted in, among other things, a fracture of the maxillary alveolar ridge that was treated with surgery inserting a maxillary arch bar.  The Veteran has since undergone oral surgery on tooth number 25, and has stated that her oral surgeon indicated she had bone loss from trauma.  Thus, a VA dental examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including February and March 1988 treatment records from Good Samaritan Hospital in Ohio, Dr. F, and Dr. G; and including any additional treatment records from East Indianapolis Oral and Maxillofacial Surgery.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA dental examination by an appropriate clinician to determine the etiology of his current dental disorder to teeth numbered 24 and 25. Access to the claims file must be made available to the examiner for review. The examination should include any diagnostic testing or evaluation deemed necessary, including X-ray testing if necessary.  The examiner should address the following questions:

(a)  Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity? If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(b)  Does the Veteran have nonunion or malunion of the mandible, loss of the mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

(c)  Is it at least as likely as not (50 percent or greater possibility) that any diagnosed dental disorder is etiologically related to the Veteran's service, including as a result of the trauma of her February 1988 motor vehicle accident? 

In answering those questions, the examiner must specifically address the following:

* March 1988 service treatment records reflecting trauma from a motor vehicle accident, including any recently obtained 1988 treatment records;

* 2001 and 2002 private treatment records, including March 2002 treatment records reflecting oral surgery resulting in a tooth implant and grafting at tooth number 25, including any recently obtained records from the Veteran's oral surgeon; and

* the Veteran's August 2014 substantive appeal indicating she had oral surgery because of bone loss due to trauma.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

